02-12-265-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00265-CV
 
 



BIG ROCK INVESTORS ASSOCIATION


 


APPELLANT



                                                                                                                             
V.
 



J.A. MCENTIRE, III, BIG ROCK PETROLEUM, INC., GARY HANES,
  AND BRANDY PYLES


 


APPELLEES



 
------------
FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION[1]
------------
On May 31, 2012, the trial court granted both Appellee
Big Rock Petroleum Inc.’s motion to reconsider its plea to the jurisdiction and
its plea to the jurisdiction, dismissing the claims brought by Appellant Big
Rock Investors Association (BRIA).  According to the trial court clerk, the
counterclaims brought against BRIA by Appellees Brandy Pyles and Gary Hanes
remain pending in the trial court.
BRIA filed a notice of appeal, attempting to appeal
from the trial court’s May 31 order.  We notified BRIA of our concern that we
lacked jurisdiction over the appeal because the May 31 order did not appear to
be final, in that it did not appear to dispose of all parties and did not
appear to be an appealable interlocutory order.  See Tex. R. App. P.
42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  We
informed BRIA that its appeal was subject to dismissal for want of jurisdiction
unless it or any party desiring to continue the appeal filed with the court a
response showing grounds for continuing the appeal.
BRIA filed a response but did not address the
counterclaims brought against it that remain pending in the trial court.  Because
the counterclaims remain pending, the May 31 order is interlocutory.  And
because BRIA has pointed us to no authority, and we have found none, allowing
it to bring this appeal as an interlocutory appeal, we dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  August 2, 2012




[1]See
Tex. R. App. P. 47.4.